                          United States District Court
                        Western District of North Carolina
                               Asheville Division

ALFUTIR KAREEM I-DEEN MAYWEATHER, )                        JUDGMENT IN CASE
                                  )
              Plaintiff,          )                         1:17-cv-00100-FDW
                                  )
                  vs.             )
                                  )
W. DAVID GUICE, et al.,           )
                                  )
             Defendants.          )

  DECISION BY COURT. This action having come before the Court and a decision having been
  rendered;

  IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
  Court’s February 6, 2020 Order.

                                                 February 6, 2020
